Citation Nr: 0410529	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a 
claim of service connection for arthritis.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for pancreatitis.

5.  Entitlement to service connection for facial scarring.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for visual impairment of the 
left eye.

8.  Entitlement to service connection for hearing loss of the left 
ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served in the U.S. Army Reserve from February 1956 to 
January 1964, with a period of active duty for training from March 
1956 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Los 
Angeles, California.  

In a March 2004 letter, the Board asked the veteran for 
clarification on whether he wanted a Board hearing; later that 
month, the veteran indicated that he did not want a Board hearing.

In an April 1998 statement, the veteran raised the issue of 
service connection for residuals of a nose injury.  A June 1998 
statement reflects that he raised the issue of service connection 
for left ear tinnitus.  VA medical records show that during a 
hospitalization beginning in June 2001 the veteran reported that 
he had been depressed since active service.  Previously, the Board 
in a March 1982 decision denied service connection for a nervous 
disorder.  This matters are referred to the RO.

This appeal is REMANDED in part to the RO via the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.

FINDINGS OF FACT

1.  The Board, in an April 1990 decision, denied entitlement to 
service connection for arthritis.  The veteran was notified of 
this decision and his procedural and appellate rights.  The 
veteran did not initiate an appeal.  

2.   Evidence received since the April 1990 Board decision is new 
and bears directly and substantially on the matters under 
consideration, and is so significant that it must be considered in 
order to fairly decide the claim for entitlement to service 
connection for arthritis.


CONCLUSIONS OF LAW

1.  The April 1990 Board decision denying the veteran's claim of 
entitlement to service connection for arthritis is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2003).  

2.  The evidence received subsequent to the April 1990 Board 
decision is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the Board are final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1104 (2003).  However, if new and 
material evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and review 
the former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  When determining whether additional evidence is 
new and material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

The Board notes that the regulations were also recently amended to 
define "new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, and 
are therefore not applicable in this case as the veteran's claim 
to reopen was filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Service connection for arthritis was denied by the RO in March 
1989.  In April 1990, the Board denied the veteran's claim for 
service connection for arthritis on the basis that there was no 
competent medical evidence of arthritis.  

At the time of the April 1990 Board decision, the record included 
private medical records dated in the late 1960s and 1970s, none of 
which contained a diagnosis of arthritis.

Since the April 1990 Board decision the evidence submitted 
included VA medical records dated in the late 1990s showing a 
diagnosis of arthritis and VA x-rays of the cervical spine dated 
in February 1975 revealing degenerative joint disease.  This 
evidence is competent medical evidence of a current diagnosis of 
arthritis.  As such the Board finds that this evidence bears 
directly and substantially upon the specific matter under 
consideration.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim is 
thus reopened. 

The Board has considered the veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Given the favorable outcome as noted above, 
no conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Thus, the additional delay in the adjudication of the above 
issues, which would result from a remand solely to allow the RO to 
apply the VCAA, would not be justified.


ORDER

Having received new and material evidence, the veteran's claim of 
entitlement to service connection for arthritis is reopened and 
the appeal is granted to this extent only.


REMAND

The veteran asserts that during gas chamber testing while serving 
on active duty for training, he was exposed to BZ (3-quinuclidinyl 
benzilate) and that during that same period of service, he 
decontaminated mustard gas.  

A review of the claims file reveals that in the 1970s the veteran 
was treated at the Brentwood and Wadsworth VA hospitals and the VA 
hospital in Sepulveda, California, and that he was hospitalized at 
the VA medical center in West Los Angeles, California, from June 
2001 to August 2001.  Also, he has reported treatment from non-VA 
sources.  Records from the above-mentioned sources, as well as the 
service department and Social Security Administration, may be 
available.  VA's duty to assist the veteran includes obtaining 
relevant medical records and, if applicable, a medical examination 
and/or opinion in order to determine the nature and extent of the 
veteran's disability.  38 C.F.R. § 3.159(c) (2003).

VA has a duty to notify the claimant as to the information and 
evidence necessary for claim substantiation.  In the instant case, 
the veteran has not been furnished with adequate information with 
regard to the claim on appeal as to VA's obligations as defined by 
the United States Court of Veterans Appeals (Court) in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED for 
the following development:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claims, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the claimant is expected to provide and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claims.  38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002);Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of his notification must be 
incorporated into the claims file.

2.  Ask the veteran to identify any medical treatment or follow-up 
for his arthritis, diabetes, gout, pancreatitis, facial scarring, 
hypertension, visual impairment of the left eye, and hearing loss 
of the left ear since September 1956.  Obtain all records from the 
VA medical center in West Los Angeles, California, for the period 
from September 1956 to January 1998, to include records at the 
Brentwood and Wadsworth VA hospitals, and from March 2002 to the 
present.  Obtain all records from the hospitalization at VA 
medical center in West Los Angeles, California, from June 2001 to 
August 2001.  Attempt to obtain all records from the VA hospital 
that was located in Sepulveda, California, for the hospitalization 
starting in March 1977.  Obtain all records from the King/Drew 
Medical Center, to include a hospitalization in or around 1991 for 
pancreatitis.  Obtain all records from Cigna, to include treatment 
by Dr. Johnson in 1992.  Obtain all records from Dr. Baker.  
Contact the law office of Lemaire & Faunce and attempt to obtain 
any of the veteran's medical records regarding treatment from 1986 
to 1990 that are in possession of that law firm.  Ask the veteran 
to identify the depository of the records regarding his hearing 
before Judge Dian Wright and attempt to obtain those records.  
Obtain any other identified records.  Associate all records with 
the claims file.  If any request for records is unsuccessful, 
notify the veteran appropriately.  38 C.F.R. § 3.159(e).

3.  Advise the veteran that he may submit a statement from any 
medical professional, such as Dr. Baker, who has related any 
current disorder, such as visual impairment of the left eye, to 
active service, including exposure to gas.

4.  Ask the veteran whether he has ever applied for Social 
Security disability benefits.  If applicable, obtain copies of all 
medical and other records considered by the Social Security 
Administration (SSA) for any claim for Social Security disability 
benefits filed by the veteran, along with copies of all SSA 
decisions.

5.  Contact the service department and attempt to obtain any 
records for a hospitalization at Fort McClellan, Alabama, during 
the period from May 1956 to September 1956, and any service 
personnel records.  Ask the service department to provide any 
records regarding testing of the veteran as to the effects of 
chemical weapons during his period of active duty for training 
from March 1956 to September 1956.  Provide the service department 
with the veteran's service number, his Social Security number, a 
copy of his DD Form 214, and a copy of his May 2002 statement.  
Inform the service department that the dates of exposure were from 
May 1956 to September 1956; that the exposures were at Ft. 
McClellan, Alabama; and that the veteran was assigned to Company 
B, Special Troops, from May 23, 1956, to June 22, 1956, and to the 
21st Chemical Company (Decon) from June 22, 1956, to September 9, 
1956.  If any request for in-service hospitalization records, 
service personnel records, or testing records is unsuccessful, 
notify the veteran appropriately.  38 C.F.R. § 3.159(e).

6.  Write to the Headquarters of Army Medical Research and 
Material Command, Attn: SGS, Fort Detrick, Frederick MD 21702-
5012, and ask them to provide any records regarding testing of the 
veteran as to the effects of chemical weapons during his period of 
active duty for training from March 1956 to September 1956.  
Provide them with the veteran's service number, his Social 
Security number, a copy of his DD Form 214, and a copy of his May 
2002 statement.  Inform them that the dates of exposure were from 
May 1956 to September 1956; that the exposures were at Ft. 
McClellan, Alabama; and that the veteran was assigned to Company 
B, Special Troops, from May 23, 1956, to June 22, 1956, and to the 
21st Chemical Company (Decon) from June 22, 1956, to September 9, 
1956.  If any request for testing records is unsuccessful, notify 
the veteran appropriately.  38 C.F.R. § 3.159(e).

7.  After the completion of numbers 1, 2, 3, 4, 5, and 6 above, 
schedule the veteran for an examination by a specialist in eye 
disorders.  The veteran's claims folder should be made available 
to the examiner, and the examiner is requested to review the 
claims folder in conjunction with the examination.  All special 
studies and tests should be performed.  The veteran's history, 
current complaints, and examination findings must be reported in 
detail by the examiner.  The examiner should report whether the 
veteran has chronic conjunctivitis, keratitis, and/or corneal 
opacities in the left eye.  For any other left eye disorder 
manifested by visual impairment, the examiner should opine on 
whether it is as least as likely as not that such a disorder is 
related to service, including exposure to gas, to include mustard 
gas.  A complete rationale should be given for all opinions and 
conclusions expressed.

8.  After the completion of numbers 1, 2, 3, 4, 5, and 6 above, 
schedule the veteran for an examination by a specialist in skin 
disorders.  The veteran's claims folder should be made available 
to the examiner, and the examiner is requested to review the 
claims folder in conjunction with the examination.  All special 
studies and tests should be performed.  The veteran's history, 
current complaints, and examination findings must be reported in 
detail by the examiner.  The examiner should report whether the 
veteran has scar formation on his face.  A complete rationale 
should be given for all opinions and conclusions expressed.

10.  After the completion of numbers 1, 2, 3, 4, 5, and 6 above, 
schedule the veteran for an examination to determine the natures 
and extents of the veteran's arthritis, diabetes, gout, 
pancreatitis, and hypertension.  The veteran's claims folder 
should be made available to the examiner, and the examiner is 
requested to review the claims folder in conjunction with the 
examination.  All special studies and tests should be performed.  
The veteran's history, current complaints, and examination 
findings must be reported in detail by the examiner.  For 
arthritis, diabetes, hypertension, current gout or residuals of 
gout, and current pancreatitis or residuals of pancreatitis, the 
examiner should opine on whether it is as least as likely as not 
that each such disorder is related to service, including exposure 
to gas, to include mustard gas.  A complete rationale should be 
given for all opinions and conclusions expressed.

11.  After the completion of numbers 1, 2, 3, 4, 5, and 6 above, 
schedule the veteran for an examination to determine the nature 
and extent of any left ear hearing loss.  The veteran's claims 
folder should be made available to the examiner, and the examiner 
is requested to review the claims folder in conjunction with the 
examination.  All special studies and tests should be performed.  
The veteran's history, current complaints, and examination 
findings must be reported in detail by the examiner.  For any left 
ear hearing loss, the examiner should opine on whether it is as 
least as likely as not that such a disorder is related to service, 
including exposure to gas, to include mustard gas.  A complete 
rationale should be given for all opinions and conclusions 
expressed.

12.  After undertaking any additional necessary development, the 
RO should readjudicate the veteran's claims, with consideration of 
38 C.F.R. § 3.316 (2003).  If the benefit sought on appeal remains 
denied, the veteran and his representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal.  
An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



